BELCHER, Judge.
This is an extradition case. The Governor of this state issued his executive warrant based upon the requisition and supporting papers of the Governor of the State of California, authorizing the arrest, delivery, and return of the appellant to the State of California.
Appellant sought his discharge by writ of habeas corpus filed in the district court of Nueces County, Texas. After a hearing, appellant was remanded to the sheriff of Nueces County for delivery to the agents of the State of California, and from said order he gave notice of appeal.
The executive warrant of the Governor of this State, the requisition of the Governor of the State of California and all accompanying and supporting instruments were introduced in evidence upon the hearing. They made out a prima facie case authorizing appellant’s return.
The demand of the Governor of California and the accompanying instruments show that the appellant was charged by complaint with having killed a human being in the operation of a vehicle and in the commission of an unlawful act not amount*153ing to a felony, and without gross negligence, in violation of Section 192, Subdivision 3, Subsection B of the Penal Code of the State of California.
This statute under which the complaint was drawn is made a part of the record, as is Section 193 which provides a punishment in jail for not more than one year, and further provides:
“In cases where, as authorized in this section, the jury recommends by their verdict that the punishment shall be by imprisonment in the county jail, the court shall not have authority to sentence the defendant to imprisonment in the state prison, but may nevertheless place the defendant on probation as provided in this code.”
The order of probation, dated December 13, 1956, accompanies the requisition and shows that Leon Cook had been found guilty of violation of Section 192, Subdivision 3, Subsection B of the Penal Code and that probation was granted for a period of three years.
There is also shown in the record affidavit in support of the motion for revocation of probation and order for issuance of bench warrant for the arrest of Leon Cook “for further proceedings concerning revocation of his probationalso the bench warrant reciting: “It appearing to the satisfaction of the Court that the said defendant, Leon Cook, has wilfully failed to abide by the terms of the probation;” and commanding that Leon Cook be brought before him for “imposition of judgment.”
The fact that the Executive Warrant and the demand therefor state that appellant stands “convicted” does not defeat the right to extradition under the facts shown. The case is referred to in the record as a “conviction.”
In this connection it is pointed out that under the Texas law, Art. 781d, Vernon’s A.C.C.P., the trial court is authorized after a plea of guilty to suspend the imposition or execution of sentence and place the defendant on probation.
Appellant, testifying in his own behalf, admitted that he entered a plea of guilty and was convicted of manslaughter in the state of California and was placed on probation but contends that he had permission to leave California and could not be a fugitive.
*154In determining whether extradition is proper, the merits of the charge that he had violated the terms of his probation or had permission to leave the State of California cannot here be reviewed, but are questions to be decided by the courts of the demanding state.
Under the Executive Warrant of the Governor of this state, the requisition and accompanying instruments of the demanding state, and the evidence, the trial court was authorized to conclude as he did and remand the appellant for extradition. Robinson v. State, 164, Texas Cr. Rep. 462, 299 S.W.2d 942.
The judgment is affirmed.
Opinion approved by the Court.